DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a radical initiator of benzoyl peroxide, as is further claimed in new claim 16, does not reasonably provide enablement for any other radical initiator, as would be encompassed by the broad recitation of "a radical initiator" in claim 15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with this claim.   
Within the specification as filed, [00135], Applicant recites wherein the reaction for generating the halogen in situ may be initiated by heat or a radical initiator, such as benzoyl peroxide.  There is, however, no other reference to the inclusion of a radical initiator in the composition and/or other alternative provided aside from the benzoyl peroxide.  As such, it is the position of the Office that enablement is not provided for any other radical initiator other than the benzoyl peroxide claimed in claim 16 and disclosed by Applicant; as such, there is a scope of enablement deficiency for the more broadly claimed “radical initiator” of claim 15.
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Gir. 1988), the current claims fail to meet the following Undue Experimentation factors:
The breadth of the claims - because current claim 15 encompass any and all radical initiators, when Applicant merely offers a suggestion of a single radical initiator within the specification as filed.
 The level of predictability in the art - because, although in theory other radical initiators may be capable of use with the instantly claimed composition, Applicant has not offered any direction for criteria required for choosing such and/or exemplary amounts thereof to employ.
The amount of direction provided by the inventor - because Applicant has not actually described a protocol for choosing a radical initiator and only mentions the latter claimed benzoyl peroxide.
The existence of working examples - because Applicant merely mentions the inclusion of the radical initiator but fails to suggest any examples thereof other than benzoyl peroxide, and, further, fails to provide an actual composition example including such.
Therefore, there exists a Scope of Enablement deficiency for the current claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5-7 each recite the limitation "the composition of claim 0."  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes, it appears these claims intend to depend upon independent claim 4; as such, for examination purposes, claims 5-7 will be treated as if written to be dependent upon claim 4.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirakyan et al. (US 2012/0285693 – cited in previous office action) in view of Willingham et al. (US 5,142,058 – cited in previous office action).
With respect to independent claim 4, Mirakyan et al. discloses a composition for treating kerogen in a subterranean formation (the Examiner notes, when reading the preamble in the context of the entire claim, the recitation “for treating kerogen in a subterranean formation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim), comprising:
a polymer ([0050]-[0053]);
at least one biocide ([0055]-[0057]), wherein the biocide is encapsulated in the polymer ([0050]-[0053]); and
a carbon dioxide based fluid ([0069]).
Mirkyan et al. suggests various examples of biocides suitable for use in the disclosed invention, including various oxidizing biocides that include hypochlorites and bromine products, such as bromochlorodimethylhydantoin, dichloroethylmethylhydantoin, trichloroisocyanuric acids or chlorinated hydantoins ([0039]), as well as various additional halogenated compounds ([0044]) amongst others ([0039]-[0047]).  The reference, however, is silent to an N-halosuccinimide as claimed.
Willingham et al. teaches halogenated compounds known for having microbiocidal activity (col. 3, l. 50-51) to include activated halogen compounds, including N-halosuccinimides, such as N-bromosuccinimide and N-iodosuccinimide (col. 3, l. 57-60).  Alternatives thereto include bromochlorodimethylhydantoins, and trichloroisocyanuric acids (col. 3, l. 43- col. 4, l. 8).   Willingham et al. further suggests typical industrial applications of such compositions to include those involving petroleum refining and fuels, encompassing crude oils and hydrocarbons (col. 6, l. 33-46), as well as oilfield injection waters, including those used for fracturing and completion fluids (col. 7, l. 55-58).
Since Willingham et al. suggests the applicability of the treatment fluid components taught therein within oilfield injection fluids, and suggests N-iodosuccinimide as an alternative biocide to the biocides explicitly disclosed by Mirkyan et al., it would have been obvious to one having ordinary skill in the art to try N-iodosuccinimide as the halogenated oxidizing agent in Mirkyan et al. in order to impart biocidal activity to the fracturing fluid disclosed therein.  Additionally, the Examiner notes, the N-iodosuccinimde of Willingham et al. is suggested as a known alternative to those disclosed by Mirkyan et al. and would thereby yield the predictable result of preventing biofouling within the composition disclosed therein.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With respect to depending claim 5, Mirakyan et al. discloses wherein the polymer is a polymer matrix selected from the group as claimed ([0050]-[0052]).
With respect to depending claim 6, Mirakyan et al. discloses wherein the polymer is an enteric coating selected from the group as claimed ([0051]).
With respect to depending claim 7, Mirakyan et al. discloses wherein the encapsulated biocide, i.e., N-iodosuccinimide in view of Willingham et al., as set forth above, is dissolved in the fluid in an amount in the range of 1 to 1000 mg/L ([0056]), wherein the encapsulated form thereof is present in the wellbore composition in an amount of 0.001-2 weight percent ([0057]).  Although silent to the presence as in pounds per gallon as claimed, given the range suggested by Mirakyan et al. for providing for long term control of microbial growth indicated above, one of ordinary skill in the art would recognize the optimal amount of biocide to include since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and thus, one of ordinary skill in the art would recognize the optimal amount to include in order to obtain a desired extent of control.  
With respect to new dependent claims 15 and 16, Mirakyan discloses wherein the composition may comprise an oxidizing biocide, including an organic peroxide ([0039]) and/or an oxidizing breaker for the wellbore fluid that may include an inorganic or organic peroxide ([0065]).  Although silent to such as “a radical initiator,” it is the position of the Office, based on the description of an initiator of the instant application as an organic peroxide, it would have been obvious to one having ordinary skill in the art to try/include an organic peroxide as suggested by Mirakyan within the composition disclosed therein in order to enhance the biocide effect of the composition and/or break the wellbore fluid therewith.  The Examiner notes, the same composition is disclosed by Mirakyan, i.e., an organic peroxide, and, as such, it is the position of the Office that Mirakyan provides for a “radical initiator” as claimed.  With further regard to the radical initiator as more specifically benzoyl peroxide, since Mirakyan et al. suggests organic peroxides and benzoyl peroxide is a known organic oxidizer, it would have been obvious to one having ordinary skill in the art to include such in order to impart its oxidizing effects to the composition of Mirakyan et al.. 					Response to Arguments
Applicant’s cancelation of claim 1, along with its dependents has rendered the rejections thereof as set forth in the previous office action moot.  
Applicant’s arguments with respect to independent claim 4 have been fully considered, but they are not persuasive.  Applicant asserts Applicant asserts Willingham teaches isothiazolones as microbiocides and not the N-halosuccinimides. The Examiner notes the reference suggests some halogen-containing organic compounds have microbiocidal activity, and further lists useful halogen containing compounds.  Additionally, the reference clearly suggests N-halosuccinimides as alternatives to some of the same compounds disclosed by Mirkyan et al. (see previous office action, page 3), and, as such, one of ordinary skill would thus recognize the ability to try such N-halosuccinimides as an alternative thereto. As such, the rejections are maintained.
The Examiner acknowledges Applicant’s comments pertaining to new claims 15 and 16.  Although the references do not explicitly disclose the phrase radical initiator, the references do indeed suggest the same type of chemical used for such by the Applicant as included in the disclosed composition.  As such, it is the position of the Office the inclusion of such in the composition of the prior art would have been obvious.  
Should Applicant intend a certain function/activity be associated with each of the components of the composition and/or particular amounts of such as required to create the instantly claimed composition, clarification of such is advised. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9549898 discloses a foamable carrier that includes a polymer and an active agent that may include a combination of two active agents, such as an N-halosuccinimide and benzoyl peroxide, wherein the carrier is mixed with a carbon dioxide based fluid.  
WO 2018/122663 discloses benzoyl peroxide as a known oxidizing agent.
US 2006/0024243 discloses a composition comprising carbon dioxide, N-chlorosuccinimide and benzoyl peroxide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/06/22